 

Exhibit 10.42

SEPARATION AGREEMENT

This Separation Agreement is entered into between SailPoint Technologies, Inc.,
a Delaware corporation, together with its parent and affiliated companies
(collectively referred to herein as “Company”) and James C. McMartin
(“Employee”). SailPoint Technologies Holdings, Inc., a Delaware corporation and
indirect parent of Company, is referred to herein as “SAIL”. In consideration of
the mutual promises set forth below, Company and Employee agree as follows:

 

1.End of Employment. Employee’s employment as Chief Operating Officer will end
effective December 31, 2019 (“Separation Date”). The period from the Effective
Date of this Separation Agreement through the Separation Date is referred to
herein as the “Transition Period.” During the Transition Period, Employee will
serve as Chief Operating Officer and will continue to receive Employee’s base
salary (at the current rate of $375,000 annualized, or $31,250.00 per month). On
the Separation Date, Employee will be deemed to have resigned as an officer,
director, manager, or other similar position of SAIL and Company and each
affiliated entity, parent, and subsidiary of each of them (collectively, the
“SAIL Affiliated Entities” and individually, a “SAIL Affiliated Entity”).
Employee’s coverage under SAIL’s directors’ and officers’ liability insurance,
as well as the provisions of each of the SAIL Affiliated Entities’
organizational documents, including certificates of incorporation and bylaws, in
each case, as amended, which provide for indemnification of the officers of any
SAIL Affiliated Entity to the fullest extent permitted by law, will be the same
during the Transition Period as they were prior to signing this Separation
Agreement and are otherwise unaffected by this Separation Agreement. Employee’s
employment at all times remains at-will, and Employee is expected to perform
Employee’s duties through the date on which Employee’s employment ends.

 

2.Separation. In addition to the compensation provided in Section 1 above,
provided Employee: (i) is not terminated by Company for Cause (as defined
herein) or voluntarily resigns his employment prior to the Separation Date; (ii)
signs and returns this Separation Agreement within the period set forth in
Section 19; and (iii) does not revoke this Employee’s acceptance of this
Separation Agreement within the seven day period described in Section 20, then:

 

 

(a)

Company will issue a check to Employee in the gross amount of $1,250,000 (less
deductions for income tax, F.I.C.A. and other taxes and deductions applicable to
wage payments), which check will be issued at the time of Company’s first
regularly scheduled payroll in January 2020;

 

 

(b)

Company will reimburse Employee for the premium for six months of Employee’s
continuation insurance coverage under the Consolidated Omnibus Budget
Reconciliation Act (COBRA). Whether or not to elect continuation coverage is
Employee’s choice, and, if continuation coverage is desired, it is Employee’s
sole responsibility to elect such coverage and to transmit payment to the
insurer(s) of the full premium(s). Employee must submit satisfactory evidence of
payment of the COBRA premium to Company in order be reimbursed;

 

(c)

Company will transfer ownership of Employee’s Company-issued laptop to Employee
(after Company’s IT department follows any termination processing protocols);
and

 

(d)

Company will reimburse Employee in an amount not to exceed $5,000 for reasonable
attorney’s fees and expenses incurred by Employee in the negotiation of this
Separation Agreement.

 

Employee acknowledges and agrees the opportunity to receive the foregoing is
more than Employee is otherwise legally entitled to receive and constitutes good
and valuable consideration. Employee further acknowledges and agrees that if
Employee is not employed on December 31, 2019 due to a termination by either
Company for Cause or by Employee’s voluntary resignation, or Employee otherwise
fails to satisfy any of the conditions set forth above, Employee will not
receive the consideration described in Section 2(a) or (b) above, but the
remainder of this Separation Agreement will remain in full force and effect.

 

PAGE 1 OF 6

--------------------------------------------------------------------------------

 

For purposes of this Separation Agreement, “Cause” shall mean: (i) any act of
personal dishonesty, fraud, embezzlement, misrepresentation, or other unlawful
act committed by Employee that has the effect of either creating a substantial
gain or personal enrichment of Employee or a substantial expense or loss to
Company; (ii) Employee’s violation of a federal or state law or regulation
applicable to Company’s business, which violation was or is reasonably likely to
be materially injurious to Company; (iii) Employee’s habitual gross neglect in
the performance of Employee’s job duties; or (iv) Employee’s commission of, or a
plea of nolo contendre or guilty to, a felony under the laws of the United
States or any state or any crime of dishonesty or moral turpitude.

 

3.Benefits. Except as provided in Section 2(b) above, Employee’s eligibility for
Company-sponsored benefits will terminate and otherwise be controlled by the
terms of the plans governing those benefits.

 

4.Complete Release. Employee hereby releases the SAIL Affiliated Entities, along
with the employees, partners, agents, directors, officers, contractors, and
attorneys of any of them, (the “Releasees”) from any and all claims or demands,
whether known or unknown, and whether asserted on an individual or a class or
collective basis, which Employee may have or claim to have against any of them.
This complete release of all claims includes, without limitation, a complete
release of any claims (including, without limitation, claims for attorneys’
fees) Employee may have or claim to have based on Employee’s employment with
Company or the termination of that employment, as well as any claims arising out
of any contract, express or implied, any covenant of good faith and fair
dealing, express or implied, any tort (including, without limitation, negligence
by Company or anyone else), any claim to equity, stock, stock options, stock
units, or other ownership interest in any SAIL Affiliated Entity (other than
Employee’s equity, stock, stock options, stock units, or other ownership
interest in SAIL), and any federal, state or other governmental statute,
regulation or ordinance relating to employment, employment discrimination, or
the payment of wages or benefits including, without limitation, those relating
to qui tam, employment discrimination, termination of employment, payment of
wages or provision of benefits, Title VII of the Civil Rights Act of 1964 as
amended, the Civil Rights Act of 1991, the Americans with Disabilities Act as
amended, the Employee Retirement Income Security Act, the Family and Medical
Leave Act, the Fair Labor Standards Act, the Age Discrimination in Employment
Act, the Older Workers Benefit Protection Act (“OWBPA”), the Worker Adjustment
and Retraining Notification (“WARN”) Act, the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), and the Occupational Safety and Health Act.
Employee represents Employee has not assigned to any other person any such
claims and that Employee has the full right to grant this release.
Notwithstanding the foregoing, Employee is not waiving any claims that may arise
under the Age Discrimination in Employment Act after this Separation Agreement
is executed or any future claims based on Company’s obligations under this
Separation Agreement. This Release does not apply to any rights to
indemnification to which Employee may be entitled as an employee or officer of
SAIL or its direct or indirect subsidiaries, including Company, prior to the
Effective Date.

 

Company, on behalf of itself and its predecessors, successors, affiliated
entities, parents, subsidiaries, or assigns, including the other SAIL Affiliated
Entities, hereby waives, releases, and forever discharges Employee from all
claims and rights that Company or any of them has against Employee, whether
known or unknown, existing as of the date Company signs this Separation
Agreement. Notwithstanding the foregoing, nothing herein shall be deemed to
release Employee from claims arising from any acts or omissions by the Employee
during Employee’s employment with Company involving fraud or embezzlement.

 

5.Warranties. Apart from the payment described in Section 2, Employee warrants
and agrees Company has paid Employee all wages, forms of compensation, and other
monies due to Employee as of the date of Employee’s execution of this Separation
Agreement. Employee further warrants and agrees Employee properly reported all
time worked and that all forms of compensation, wages, and other monies paid to
Employee by Company through the date of Employee’s execution of this Separation
Agreement have been accurately calculated, have represented the proper amounts
due to Employee, and have been based on Company’s merit-based compensation
system. Apart from the payment described in Section 2 and any regular hourly pay
or base salary due for work performed between now and the date on which
Employee’s employment ends, Employee warrants and agrees Employee is not
expecting or anticipating any further payment, compensation, or remuneration of
any kind from Company for any reason following the execution of this Separation
Agreement. If Employee or someone on Employee’s behalf claims any entitlement to
further compensation from Company apart from the payment described in Section 2
and any hourly pay or base salary due for work performed between now and the
date on which Employee’s employment ends, Employee agrees that Company is
entitled to full offset of the amounts paid to Employee under this Separation
Agreement.

PAGE 2 OF 6

--------------------------------------------------------------------------------

 

 

6.Third Party Assistance and Non-Disparagement. Employee agrees Employee will
not counsel, assist, participate in, or encourage any persons in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against Company or any other Releasee.
Employee further agrees Employee will not, directly or indirectly, in any
individual or representative capacity, make any statement, oral or written,
which could reasonably be expected to be harmful in any material respect to the
reputation or goodwill of Company or any other Releasee. Employee and Company
agree Employee’s compliance with a subpoena or other legally compulsive process
shall not violate the terms of this paragraph; Employee agrees, however, to
provide Company’s General Counsel advance written notice of any such legally
compulsive process. In addition, nothing in this Separation Agreement shall
interfere with Employee’s right to file a charge with a governmental agency or
to cooperate with a governmental investigation, although Employee will not be
able to recover monetary damages in any suit brought by a governmental agency or
otherwise, unless the waiver contained in this Separation Agreement is held to
be unenforceable and even then only to the extent it is held to be uneforceable.
Employee and Company agree this Section is a material part of this Separation
Agreement and Company would not enter this Separation Agreement without it.

 

7.Cooperation. Employee will be available to the SAIL Affiliated Entities and
provide each of them information in connection with any claim, lawsuit, or
proceeding that relates in any manner to Employee’s conduct or duties at the
SAIL Affiliated Entities or that are based in any way on facts about which
Employee obtained personal knowledge while employed at Company. In return,
Company agrees to reimburse Employee for direct and reasonable out of pocket
expenses (excluding any attorney’s fees) incurred by Employee at a SAIL
Affiliated Entity’s request.

 

8.Review of Electronics and Return of Property and Information.

 

 

(a)

Within 24 hours of the last date of Employee’s employment, Employee will search
and review all of Employee’s electronic storage devices and media, including,
without limitation, home and personal computers, USB storage devices, external
and internal hard drives, tablets, and smartphones, and immediately return (and
not retain any copy or derivation of) all information regarding each SAIL
Affiliated Entity, its customers, or any aspect of a SAIL Affiliated Entity’s
business and any information derived therefrom.

 

 

(b)

Pending Employee’s search and review under the preceding subsection, Employee
agrees Employee has otherwise returned to Company any and all documents and
information relating to each SAIL Affiliated Entity, its customers, or any other
aspect of its business (and any and all copies and derivations thereof), whether
stored in paper or electronic form, as well as all computer equipment, badges,
credit cards, and any other Company property in Employee’s possession or
control.

 

(c)

Employee agrees not to take any SAIL Affiliated Entity documents, information,
or property from the control or premises of such SAIL Affiliated Entity. If
Employee should discover or otherwise come into possession of any such
documents, information, or property at any time in the future, Employee agrees
to return such documents, information, or property to Company immediately.

 

9.Confidential Agreement. Unless and until SAIL has disclosed this Separation
Agreement publicly (including, without limitation, through the filing of this
Separation Agreement as an exhibit to SAIL’s periodic or current reports filed
with the Securities and Exchange Commission), Employee agrees to keep the
existence and terms of this Separation Agreement confidential. Notwithstanding
the foregoing, Employee may disclose the existence of terms of this Separation
Agreement to Employee’s spouse, tax advisor, and attorney, provided Employee
first secures the agreement of Employee’s spouse, tax advisor, accountant,
attorney and professional advisors (as applicable) to be bound by the foregoing
confidentiality obligation. A disclosure of the existence or terms of this
Separation Agreement by any person who obtained such information as a result of
a disclosure by Employee shall constitute a breach of this Section by Employee.
Employee and Company agree that Employee’s compliance with a subpoena or other
legally compulsive process shall not violate the terms of this paragraph;
Employee agrees, however, to provide Company’s General Counsel advance written
notice of any such legally compulsive process. Employee and Company agree this
Section is a material part of this Separation Agreement and Company would not
enter this Separation Agreement without it.

 

PAGE 3 OF 6

--------------------------------------------------------------------------------

 

10.Reaffirmation. Employee acknowledges and agrees Company has provided Employee
with valuable confidential information relating to Company’s business,
technology, plans, customers, potential customers, relationships, and personnel.
Employee hereby reaffirms Employee’s obligations under that certain Employment,
Proprietary Information and Inventions Assignment Agreement by and between
Employee and Company dated March 16, 2012 (the “EPIIAA”) and hereby agrees to
comply with same. Employee agrees nothing in this Separation Agreement impairs
Company’s ability to seek and obtain relief for a violation of Employee’s
agreements pertaining to confidentiality, nondisclosure, and noncompetition, as
applicable.

 

11.No Soliciation or Defamation. For a period of one year following Employee’s
termination of employment with Company, Employee will not employ, hire, or
solicit to hire, either directly or indirectly, any of any SAIL Affiliated
Entity’s current employees, and will not solicit, encourage or otherwise assist,
either directly or indirectly, any of any SAIL Affiliated Entity’s current
employees to leave the employ of such SAIL Affiliated Entity. Additionally,
Employee agrees not to make any false statements, written or verbal, or cause or
encourage others to make any false statements, written or verbal, that defame,
disparage, or in any way criticize the personal or business reputation,
practices, or conduct of any of the SAIL Affiliated Entities, or any of their
employees, directors, officers and affiliates. Employee acknowledges and agrees
that this prohibition extends to false statements, written or verbal, made to
anyone, including, without limitation, the news media, investors, potential
investors, any board of directors or advisory board or directors, industry
analysts, competitors, strategic partners, vendors, employees (past and
present), and customers. Company and Employee will develop an internal and
external communication plan to convey Employee’s separation of employment with
language mutually agreeable to Company and Employee.

 

12.No Wrongdoing. By entering into this Separation Agreement, neither party is
indicating they have done anything wrong.

13.Binding Agreement. This Separation Agreement will be binding upon Employee
and Company and their respective heirs, administrators, trustees,
representatives, executors, successors, and assigns.

14.Entirety, Execution, and Modification. This Separation Agreement is the
entire agreement between the Employee and Company and supersedes all prior
agreements and contemporaneous between them, except for the EPIIAA and
Employee’s agreements pertaining to confidentiality, nondisclosure,
indemnification, nonsolicitation, and noncompetition, as applicable, which shall
remain in effect. In executing this Separation Agreement, Employee is not
relying on any representations or promises not explicitly contained in this
Separation Agreement. This Separation Agreement may be executed in multiple
parts. Once executed, this Separation Agreement may not be modified except in a
writing signed by Employee and by Company’s General Counsel. No one other than
Company’s General Counsel has the authority to modify this Agreement or enter
into a new Separation Agreement regarding the subject matter of this Separation
Agreement. For the avoidance of doubt, (a) that certain Indemnification
Agreement by and between Employee and SailPoint Technologies Holdings, Inc., a
Delaware corporation and the indirect parent of Company, dated November 14,
2017, shall continue in effect in accordance with its terms, and (b) this
Separation Agreement is entered into in lieu of the severance benefits Employee
would otherwise be entitled to under the SailPoint Technologies Holdings, Inc.
Severance Pay Plan.

 

15.Choice of Law and Exclusive Venue. This Separation Agreement will be
construed in accordance with and governed by the laws of the State of Texas.
Employee and Company agree the exclusive venue for resolving any dispute between
them, including, without limitation, any dispute arising out of or related to
this Separation Agreement, shall be the state and federal courts located in
Travis County, Texas, and Employee consents to the jurisdiction of the federal
and state courts located in Travis County, Texas. Employee further acknowledges
and agrees that many of the witnesses and records that would be relevant to any
dispute between the parties are located in Travis County, Texas, and that Travis
County, Texas, would not be an inconvenient forum for the resolution of any
dispute between the parties. Employee hereby waives any objection to Travis
County, Texas, as a forum and venue for the hearing of any dispute between
Employee and Company, including, without limitation, any objection based on
convenience.

 

PAGE 4 OF 6

--------------------------------------------------------------------------------

 

16.Severability. If any term or provision of this Separation Agreement is held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
offending term or provision shall be reformed so as to make it enforceable. If
the offending term or provision cannot be reformed so as to be rendered
enforceable, the offending term or provision shall be severed. In any event, all
other terms or provisions shall remain valid and enforceable and shall not be
adversely affected in any way.

17.Jury Waiver. COMPANY AND EMPLOYEE WAIVE A TRIAL BY JURY OF ANY OR ALL ISSUES
ARISING IN ANY ACTION OR PROCEEDING BETWEEN COMPANY AND EMPLOYEE, INCLUDING,
WITHOUT LIMITATION, ANY ACTION OR PROCEEDING ARISING OUT OF, UNDER, RELATED TO,
OR CONNECTED WITH THIS SEPARATION AGREEMENT, ANY OF ITS PROVISIONS, OR ANY OF
THE CLAIMS PURPORTED TO BE RELEASED BY THIS SEPARATION AGREEMENT. EMPLOYEE AND
COMPANY UNDERSTAND THAT ANY CLAIM BETWEEN THEM WILL BE DECIDED BY A JUDGE RATHER
THAN A JURY AS A RESULT OF THIS SEPARATION AGREEMENT.

 

18.Taxation. Company is not providing Employee any advice regarding the tax
consequences of this Separation Agreement. Company will withhold from the
payments to Employee in accordance with Company’s obligation to do so, but
Employee is responsible for determining Employee’s reporting and payment
obligations, if any, resulting from this Separation Agreement and agrees to
indemnify, defend, and hold Company harmless from any claims, demands,
penalties, interest, assessments, executions, judgments, or recoveries by any
government agency resulting from a failure by Employee to comply with Employee’s
reporting or payment obligations, if any, resulting from this Separation
Agreement.

 

19.Review. Employee has 21 days from the date this Separation Agreement was
first presented to Employee in which to review and consider this Separation
Agreement before signing it. If Employee does not accept this Separation
Agreement within this review period, this offer will automatically expire.
Employee understands Employee may use as much or as little of this review period
as Employee wishes. Employee is encouraged to consult an attorney before signing
this Separation Agreement. Employee agrees any changes Employee and Company
agree to make to this Separation Agreement, whether material or not, do not
restart or extend this review period. By executing this Separation Agreement,
Employee agrees Employee was afforded a period of at least 21 days from the date
this Separation Agreement was first presented to Employee in which to review and
consider it.

 

20.Revocation. If Employee decides to accept and sign this Separation Agreement,
Employee will have seven (7) days in which to revoke Employee’s acceptance.
Employee understands any such revocation will not be effective unless Employee
delivers a written notice of such revocation to Company, c/o Chris Schmitt,
11120 Four Points Drive, Suite 100, Austin, Texas 78726, prior to the expiration
of seven days after Employee signs this Separation Agreement. Employee
understands this Separation Agreement will not become effective or enforceable
until the seven days have elapsed without Employee having revoked Employee’s
acceptance of this Separation Agreement (such seventh day shall be the
“Effective Date”).

 

[Signature Page Follows.]

PAGE 5 OF 6

--------------------------------------------------------------------------------

 

Accepted and Agreed:

 

SailPoint Technologies, Inc.

 

/s/ Mark McClain

Mark McClain

Chief Executive Officer

 

November 27, 2019

Date

 

I HAVE CAREFULLY READ THE FOREGOING SEPARATION AGREEMENT, I UNDERSTAND ALL OF
ITS TERMS, I UNDERSTAND IT CONTAINS A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, AND I AM ENTERING IT VOLUNTARILY.

 

 

/s/ James C. McMartin

(“Employee”)

 

November 27, 2019

Date

 

 

PAGE 6 OF 6